Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [1]). “Defendant failed to preserve for our review his contention that County Court erred in failing to advise him of his right to a hearing concerning his alleged violations of the plea agreement prior to imposing an enhanced sentence” (People v Gibson, 52 AD3d 1227, 1227 [2008]; see also People v Sprague, 82 AD3d 1649 [2011], lv denied 17 NY3d 801 [2011]; People v Perry, 252 AD2d 990 [1998], lv denied 92 NY2d 929 [1998]). In any event, that contention is without merit. Pursuant to the plea agreement, in order to receive the promised sentence, defendant was required to comply with a curfew, to appear as required by the probation officer preparing the presentence report and to remain arrest free. Defendant admitted that he had been rearrested and violated his curfew (see People v Valencia, 3 NY3d 714, 715-716 [2004]; People v Laskowski, 46 AD3d 1383 [2007]), and he did not contest the remaining accusations concerning violations of the sentencing conditions. Consequently, we conclude that defendant was not entitled to a hearing before the court enhanced his sentence (see generally People v Figgins, 87 NY2d 840 [1995]).
The sentence is not unduly harsh or severe. Present — Smith, J.E, Fahey, Garni, Sconiers and Gorski, JJ.